IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           :   No. 2183 Disciplinary Docket No. 3
                                           :
MHKEEBA LESHARE PATE                       :   Board File No. C4-15-233
                                           :
                                           :   (Supreme Court of Washington,
                                           :   Supreme Court No. 200, 930-1)
                                           :
                                           :   Attorney Registration No. 95091
                                           :   (Out of State)


                                       ORDER


PER CURIAM:



       AND NOW, this 24th day of September, 2015, upon consideration of the

responses to a Notice and Order directing Respondent to provide reasons against the

imposition of a reciprocal two-year suspension that was imposed in the State of

Washington, Respondent is suspended from the practice of law in this Commonwealth

for a period of two years, and she shall comply with all the provisions of Pa.R.D.E. 217.